                  Case 20-12460         Doc 33   Filed 07/22/20    Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Greenbelt Division)

In re:                                           :
                                                 :
ANGELA R. BROWN,                                 :   Case No. 20-1-2460-TC
                                                 :   Chapter 13
                              Debtor.            :
                                                 :

                     PRAECIPE REQUESTING ENTRY OF AN ORDER
                DENYING CONFIRMATION WITHOUT LEAVE TO AMEND
                         FOR DEBTOR’S FAILURE TO FULFILL
                            CONDITION TO CONFIRMATION
                _______________________________________________________

         Timothy P. Branigan, Chapter 13 trustee in the above-captioned case, requests the Court

to enter an Order denying confirmation without leave to amend inasmuch as the Debtor has

failed to provide her 2019 state taxes within 14 days of the confirmation hearing held on June 23,

2020.

                                                     Respectfully submitted,


July 22, 2020                                        /s/ Timothy P. Branigan
                                                     Timothy P. Branigan (Fed. Bar No. 06295)
                                                     Chapter 13 Trustee
                                                     9891 Broken Land Parkway, #301
                                                     Columbia, Maryland 21046
                                                     (410) 290-9120
                 Case 20-12460       Doc 33     Filed 07/22/20    Page 2 of 2




                                     Certificate of Service

       I hereby certify that the following persons are to be served electronically via the CM/ECF
system:

Daniel M. Press, Esq.

       I caused a copy of the foregoing to be sent on July 22, 2020 by first-class U.S. mail,
postage prepaid to:

Angela R. Brown
1302 1st Street
Rockville, MD 20850
                                                /s/ Timothy P. Branigan
                                                Timothy P. Branigan (Fed. Bar No. 06295)
